Citation Nr: 9925517	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  94-20 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for chronic bronchitis, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from December 1943 to 
March 1945.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a December 1993 rating 
decision, in which the RO denied the veteran's claim for an 
increased (compensable) rating for chronic bronchitis.  The 
veteran filed an NOD that same month, and an SOC was issued 
by the RO in January 1994.  In May 1994, the veteran 
testified before a hearing officer at the VARO in Atlanta.  A 
Hearing Officer's Decision was issued in August 1994, in 
which the veteran's disability rating for chronic bronchitis 
was increased to 10 percent, with an effective date from 
September 1993.  Supplemental SOCs were issued in August 
1994, September 1998, and June 1999.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Upon VA examination in September 1997, the veteran 
complained of coughing spells and production of occasional 
greenish brown sputum, in addition to dyspnea on exertion; 
clinical evaluation revealed the veteran's lungs to be 
clear to auscultation, without rales, rhonchi, or 
wheezing.  

3. A pulmonary function test (PFT) series in May 1999 
revealed FEV-1 predicted percentages of 78.85%, 80.73%, 
and 78.93%, with associated FEV1/FVC actual percentages of 
83.04%, 87.18%, and 86.18%, respectively.  

4. Under the criteria in effect prior to October 7, 1996, the 
veteran's chronic bronchitis does not reflect the overall 
rating for moderately severe bronchitis.  

5. Under the criteria in effect on and after October 7, 1996, 
the veteran's chronic bronchitis does not demonstrate an 
FEV-1 or FEV-1/FVC percentage of 56-70%.  

CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for chronic bronchitis in effect before, or on and 
after, October 7, 1996, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 
4.97, Diagnostic Code 6600 (1996 and 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that he was 
service connected for bronchitis in an April 1945 rating 
decision, and was assigned a noncompensable disability 
rating.  The effective date of the grant was April 1945.  
Subsequent rating decisions confirmed the assignment of the 
noncompensable rating.  

Thereafter, in September 1993, the veteran underwent a 
radiographic study of his chest at the VA Medical Center 
(VAMC) in Atlanta.  Findings were within normal limits.  In 
November 1993, the veteran was medically examined for VA 
purposes.  He reported suffering from a persistent cough with 
sputum production, and shortness of breath on exertion.  He 
noted that he used an over-the-counter mist inhaler from time 
to time for his breathing problems.  Upon clinical 
evaluation, the thoracic contour was noted to be symmetrical, 
the diaphragms percussed normally, and the lung fields 
throughout were normal to auscultation.  In addition, it was 
noted that the veteran's spirometry reflected an FEV-1 
predicted percentage of 52%, and a restrictive obstructed 
ventilatory defect with 60 percent maximum forced vital 
capacity.  The examiner's diagnosis included chronic 
obstructive and restrictive ventilatory defect with past 
history of bronchitis.  

In May 1994, the veteran testified before a hearing officer 
at the VARO in Winston-Salem.  Under questioning, the veteran 
reported that he coughed in the morning and at night and 
that, if he suffered from a severe attack of bronchitis, he 
would cough all day.  He noted that he coughed up a white-
looking mucus, and, a few months prior to the hearing, had 
been coughing up mucus that was green.  He testified that he 
also suffered from shortness of breath after walking about a 
mile, and suffered from wheezing when his bronchitis became 
more severe, which occurred three or four times a year, 
usually in the winter.  He also noted that he was taking 
Lorabid caps and Codamine syrup for his bronchitis, and 
reported that, when he had problems with his bronchitis, he 
would use an inhaler, although he had not used one lately on 
a regular basis.  

That same month, May 1994, the RO received treatment records 
from Henry Randall, M.D., dated from May 1991 to November 
1993.  Those records reflected the veteran's treatment for 
bronchitis and an upper respiratory infection.  

Also in May 1994, the veteran was medically examined for VA 
purposes.  The examiner noted the veteran's subjective 
complaints of a productive phlegmonous cough, as well as 
shortness of breath on mild exertion.  On clinical 
evaluation, the breath sounds were equal on both sides; there 
were left lung field rhonchi auscultated, which cleared with 
coughing; no rales on auscultation; no E-to-A changes; and no 
dullness to percussion or evidence of cor pulmonale.  In 
addition, the examiner reported that baseline functional 
status between attacks was fair.  A PFT report revealed an 
FEV-1 predicted percentage of 47%, and the veteran's 
cooperation was noted as poor.  An associated radiographic 
study of the veteran's lungs revealed no acute abnormality.  
The examiner's diagnosis was chronic obstructive pulmonary 
disease with chronic bronchitis.  

In June 1997, the veteran was again medically examined for VA 
purposes.  The examiner noted that the veteran had previously 
had a significant smoking habit, but that he had stopped 
smoking and his bronchitis had decreased.  The veteran 
reported a previous history of coughing up one-cup-a-day of 
green, foul-smelling sputum.  At the time of examination, he 
reported coughing spells productive of occasional 
greenish/brown, foul-smelling sputum.  He also reported 
occasional shortness of breath on exertion, and that his 
activities were limited due to his bronchitis.  He also 
indicated that he used bronchodilators at home.  Upon 
clinical evaluation, the lungs were clear to auscultation in 
all fields, there was symmetric excursion, and there were no 
E-to-A changes.  In addition, there were no wheezing, 
crackles, rhonchi, or dullness to percussion, nor was there a 
lack of whisper pectoriloquy or increase in fremitus.  An 
associated radiographic study revealed no acute infiltrates, 
pulmonary nodules, or evidence of emphysema or bronchitis.  A 
PFT was reported normal with an FEV-1 predicted percentage of 
93%, but the veteran was noted to have given a poor effort, 
in that he was unable to maintain a forceful and long-enough 
air flow for appropriate measurements.  The examiner's 
diagnosis was chronic bronchitis, with limiting daily 
activities.  

In September 1997, the veteran underwent an additional 
medical examination for VA purposes.  The examiner noted that 
the veteran was not in any respiratory distress and that, 
during the course of the examination, he did not produce a 
single cough or any phlegm.  The veteran reported subjective 
complaints of coughing, which occurred at all times during 
the day and/or night, and produced occasional greenish/brown 
phlegm.  He denied hemoptysis and gave a history of dyspnea 
on exertion.  In addition, the veteran reported having 
undergone a lung biopsy with a diagnosis of "small 
abscesses," although he was not sure when the procedure had 
been done.  He also indicated that he suffered from wheezing 
attacks 3 to 4 times a year, and combated this problem with a 
meter-dose inhaler.  On clinical evaluation, the veteran's 
lungs were clear to auscultation without rales, rhonchi, or 
wheezing.  The examiner's diagnosis was bronchitis, history 
of chronic bronchitis, improving symptoms with decreased 
frequency of the bronchitis.  

Thereafter, in May 1999, the veteran submitted to the RO a 
PFT report dated that month.  In particular, the veteran's 
effort/cooperation was noted as good, and various trials 
revealed FEV-1 predicted percentages of 78.85%, 80.73%, and 
78.93%.  Associated FEV-1/FVC actual percentages were 83.04%, 
87.18%, and 86.18%, respectively.  The test interpretation 
noted mild restriction.  

II.  Analysis

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected chronic 
bronchitis is more severe than previously evaluated.  See 
Arms v. West, 12 Vet.App. 188, 200 (1999), citing Proscelle 
v. Derwinski, 2 Vet.App. 629 (1992).  The Board is also 
satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet.App. 55 (1994).

During the course of the veteran's appeal, the criteria 
applicable to respiratory disorders were amended.  See 61 
Fed. Reg 46,720 - 46,731 (September 5, 1996).  These changes 
became effective October 7, 1996, and are now codified at 
38 C.F.R. § 4.97 (1998).  Having previously applied the 
"old" criteria to this claim, the RO applied the revised 
criteria in its evaluation of the veteran's service-connected 
chronic bronchitis, and the veteran was notified of its 
decision in a September 1998 Supplemental Statement of the 
Case, in which his 10 percent disability rating was confirmed 
and continued.   

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  In reviewing this case, the 
Board must therefore evaluate the veteran's service-connected 
chronic bronchitis under both the old and current regulations 
to determine whether the veteran is entitled to an increased 
evaluation under either set of criteria.

Prior to the regulatory changes, the veteran's service-
connected chronic bronchitis had assigned to it a 10 percent 
rating under the provisions of Diagnostic Code (DC) 6600 of 
VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.97, 
which pertains to impairment of the respiratory system.  
Under the criteria for DC 6600 prior to the revision, a 
noncompensable rating was warranted for mild bronchitis with 
slight cough, no dyspnea, and few rales.  A 10 percent 
evaluation was warranted for moderate bronchitis, with 
considerable night or morning cough, slight dyspnea on 
exercise and scattered bilateral rales.  A 30 percent 
evaluation was warranted for moderately severe bronchitis 
with persistent coughing at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise, 
rales throughout the chest, and beginning chronic airway 
obstruction.  A 60 percent evaluation required severe 
bronchitis manifested by a severe, productive cough; dyspnea 
on slight exertion; and pulmonary function tests indicative 
of severe ventilatory impairment.  To warrant a total (100 
percent) schedular evaluation, pronounced bronchitis would 
have to have been shown, with copious productive cough and 
dyspnea at rest; pulmonary function testing showing a severe 
degree of chronic airway obstruction; with symptoms of 
associated severe emphysema or cyanosis and findings of 
right-sided heart involvement.  See 38 C.F.R. § 4.97, DC 6600 
(1996).  

Under the criteria as revised for rating  respiratory 
disorders, with respect to DC 6600, a 10 percent evaluation 
is warranted for FEV-1 of 71 to 80 percent predicted, or FEV-
1/FVC of 71 to 80 percent, or DLCO (SB) of 66 to 80 percent 
predicted.  A 30 percent evaluation would be warranted for 
FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 
percent, or DLCO (SB) of 56 to 65 percent predicted.  For a 
60 percent evaluation, there must be shown FEV-1 of 40 to 55 
percent predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO 
(SB) of 40 to 55 percent predicted, or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A total (100 percent) schedular rating is warranted 
with an FEV-1 of less than 40 percent of predicted value, or 
FEV-1/FVC of less than 40 percent, or DLCO (SB) of less than 
40 percent predicted, or maximum exercise capacity of less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or cor pulmonale (right heart 
failure), or right ventricular hypertrophy, or pulmonary 
hypertension (shown by Echo or cardiac catheterization), or 
episode(s) of acute respiratory failure, or the requirement 
of outpatient oxygen therapy.  See 38 C.F.R. § 4.97, DC 6600 
(1998).  

After a review of the evidence under both the old and current 
criteria, the Board concludes that the veteran's 10 percent 
disability rating for chronic bronchitis is appropriate.  In 
reaching this decision, we are cognizant of the veteran's 
consistent complaints of coughing, as well as dyspnea on 
exertion.  Objective findings have shown, on VA examination 
in June 1997, clinical evidence of clear lungs, and no 
evidence of wheezing, crackles, or rhonchi.  An associated 
radiographic study revealed no evidence of emphysema or 
bronchitis.  Spirometry was normal, but the veteran at that 
time was unable to give a good effort.  The examiner's 
diagnosis was chronic bronchitis with limiting activities.  
Subsequently, however, the veteran was re-examined in 
September 1997, and was noted at that time not to be in any 
respiratory distress.  As with his previous VA examination in 
June 1997, clinical evaluation revealed clear lungs, and no 
evidence of wheezing, crackles, or rhonchi.  He did not cough 
or produce any phlegm during the examination.  The examiner 
found the veteran's symptoms to be improving with decreased 
frequency of the bronchitis.  

Subsequently, the veteran submitted the report of a PFT which 
he had undergone in May 1999.  He had been previously 
diagnosed in September 1993 and May 1994 with chronic and 
restrictive ventilatory defect, as well as chronic 
obstructive pulmonary disease, respectively.  At that time, 
his FEV-1 predicted percentages were 52% and 47%, 
respectively.  However, three separate test trials noted FEV-
1 predicted percentages of no less than 78.85 percent.  The 
veteran was found to have mild restriction, and his effort 
was reported as good.  Therefore, when we consider the 
veteran's overall disability picture based upon the most 
recent medical evidence, which includes no finding of 
considerable expectoration, rales throughout the chest, or 
beginning chronic airway obstruction, we find that the 
veteran does not meet the overall criteria for moderately 
severe bronchitis to warrant a 30 percent disability rating 
under 38 C.F.R. § 4.97, DC 6600 (1996).

With respect to evaluating the veteran's disability under the 
revised criteria, the evidence reflects that the most recent 
PFT in May 1999 revealed FEV-1 predicted percentages of 
78.85%, 80.73%, and 78.93%.  Associated FEV-1/FVC scores were 
83.04%, 87.18%, and 86.18%, respectively.  The veteran's 
effort/cooperation was reported as good, and the test 
interpretation noted mild restriction.  Thus, the Board finds 
that the veteran has not demonstrated an FEV-1 or FEV-1/FVC 
of 56-70 percent on PFT to warrant an increased rating to 30 
percent under 38 C.F.R. § 4.97, DC 6600 (1998).  

Furthermore, we do not find that the veteran's chronic 
bronchitis warrants an increased rating greater than 30 
percent under either the old or revised criteria for DC 6600.  
The veteran has not demonstrated severe or copious productive 
cough; dyspnea on slight exertion or at rest; pulmonary 
function tests indicative of severe ventilatory impairment or 
chronic airway obstruction; or symptoms of associated severe 
emphysema or cyanosis and findings of right-sided heart 
involvement.  In addition, he has not demonstrated an FEV-1 
or FEV-1/FVC of 40 to 55 percent, or less than 40 percent.  

We have considered the applicability of the benefit-of-the-
doubt/reasonable-doubt doctrine, which provides that, where 
the Board finds an approximate balance of positive and 
negative evidence as to the merits of the claim, the benefit 
of the doubt shall be given to the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Here, however, the 
evidence preponderates against an increased rating, so that 
doctrine does not come into play.  


ORDER

Entitlement to an increased rating for chronic bronchitis is 
denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

